Citation Nr: 1113965	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-22 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of squamous cell carcinoma to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Harris J. Berman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1973.  Service in Vietnam is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claims for service connection for PTSD and residuals of squamous cell carcinoma to include as due to exposure to herbicides.  The Veteran disagreed and perfected an appeal.  In November 2010, the Veteran and his attorney presented evidence and testimony in support of the Veteran's claims at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other evidence of record supports a conclusion that the Veteran has been diagnosed with PTSD that is related to his active duty service in Vietnam.

2.  A preponderance of the competent medical and other evidence of record supports a conclusion that the Veteran has no residuals of squamous cell carcinoma and that squamous cell carcinoma is not associated with exposure to herbicides to include Agent Orange.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  Entitlement to service connection for residuals of squamous cell carcinoma is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he suffers from PTSD as a result of traumatic experiences he had in Vietnam and that he manifests residuals of squamous cell carcinoma that was caused by presumed exposure to Agent Orange herbicide during his active duty service in Vietnam.  The Board will address preliminary matters and then render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran was informed in a letter dated March 2007 that in order to substantiate his claims for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service.  The March 2007 letter also informed the Veteran a disability rating and an effective date as required by the Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was further notified that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

The RO has obtained the Veteran's service treatment records, all private medical records identified by the Veteran, Social Security Administration (SSA) records that pertain to the Veteran's claims, and all VA medical records pertaining to the Veteran's claims.  The Veteran has received medical examinations pertaining to his service connection claims, including the examinations in March 2008.  

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with statements of the case which informed them of the laws and regulations relevant to the Veteran's claim.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The Veteran is represented by an attorney and he has presented evidence and testimony at a video conference hearing before the undersigned VLJ.  

For those reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  The Board will proceed to decisions on the merits of the claims.




Entitlement to service connection for PTSD.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Service connection - PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in conformance with DSM IV, section 309.81; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2010).  VA has recently changed regulations pertaining to claims of service connection for PTSD.  Specifically, 38 C.F.R. § 3.304(f)(3) states in pertinent part:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The new regulation augments and displaces prior regulations and Court rulings.  For example, previously the evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD varied depending on whether the veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence established that the veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service), the veteran's lay testimony alone could establish the occurrence of the claimed in-service stressor.

Where, however, the VA determined that the veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the veteran's lay statements, by themselves, are not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain service records or other credible evidence which corroborates the stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2010); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

Analysis

The Veteran essentially contends that he was fearful during his active duty service in Vietnam and especially fearful for his life when he witnessed the killing of a soldier by another U.S. soldier.  He seeks service connection for PTSD.  The Board will address the elements of service connection for PTSD in turn.

The Veteran has been diagnosed with PTSD by three clinical psychologists.  See the undated report by Dr. A.J.; the February 2007 diagnosis by Dr. T.M.; and the February2006 through February 2008 reports by Dr. T.  The Veteran has also been examined by VA psychologists who have diagnosed the Veteran with panic disorder with agoraphobia.  The Board has read each report and finds that the diagnosis by Dr. A.J. is the most thorough and reflects the facts to which the Veteran testified during the November 2010 hearing.  For example, the June 2008 VA diagnosis by a licensed social worker indicates that the Veteran did not "experience intense fear" when he witnessed the murder of a fellow soldier who was assigned to the Veteran's unit.  In stark contrast is the testimony of the Veteran at the 2010 hearing during which he testified that before the soldier he knew was shot, the gunman pointed the weapon at him.  He believes the reason he was not shot is that the weapon jammed.  This event made him fear for his life.  See hearing transcript at page 23-24.  Similarly, the January 2009 VA examination report indicates that the Veteran has had no 'legal history,' meaning that the Veteran has not had any problems that resulted in criminal or civil contacts with authorities.  Other records and the Veteran's testimony show that he has been arrested for his belligerent and aggressive behavior.  See for example June 2008 VA PTSD Intake Report; see hearing transcript at page 6.  In view of the discrepancies found in the VA examination reports and the inclusion of facts testified to by the Veteran in Dr. A.J.'s report, the Board finds that Dr. A.J.'s report is more probative than the reports of the VA examiners.  Thus, the diagnosis of PTSD by Dr. A.J. is found to be more accurately reflective of the record evidence than the diagnoses provided by the VA examiners.  Finally, the Board observes that Dr. A.J. followed the criteria of DSM IV in rendering his diagnosis of PTSD.   For those reasons, the Board finds that there is a preponderance of evidence that the Veteran has been diagnosed with PTSD in accordance with DSM IV.

The remaining two elements can be best discussed together.  VA has already conceded the fact that the Veteran has a verified stressor event.  See February 2008 memorandum to file.  Dr. A.J. has noted that the Veteran's symptoms of avoidance and intrusive symptoms such as nightmares and flashbacks are related to his experience in Vietnam including the conceded stressor event.  The Board finds that a preponderance of the evidence supports a conclusion that the Veteran has met the criteria for service connection for PTSD.


Entitlement to service connection for residuals of squamous cell carcinoma to include as due to exposure to herbicides.

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2010).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2010).

Whenever the Secretary of the Department of Veteran Affairs determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for purposes of service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 109, 32544 (June 8, 2010). The Secretary has determined that skin cancer including basal cell and squamous cell cancers are not connected to exposure to herbicides. 

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2010).

Analysis

As stated above, in order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board will address each element of service connection in turn.

With regard to element (1), the Board notes that there is no diagnosis of currently manifested skin carcinoma.  The Veteran submitted his claim in February 2007.  The Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as a veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  The Board has reviewed the entire record and has not found a diagnosis of squamous cell carcinoma that existed during the pendency of the appeal.  The only residual is a 6 cm nontender scar.  See March 2008 VA examiner's report.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  
In sum, the evidence does not show any squamous cell carcinoma manifested during the pendency of the claim.  The medical evidence shows that the only residual of the squamous cell carcinoma is a nontender scar.  Thus, element (1) is satisfied by the nontender scar. 

The Board also notes that the March 2008 VA examiner reported that the Veteran had lipomas removed from his arms in 1993 and most recently on his right breast in 2005, and that the Veteran currently had a small lipoma on his left breast that is too small to remove.  "Lipoma" is defined as "[A] benign neoplasm of adipose tissue, composed of mature fat cells."  See Stedman's Medical Dictionary, 27th Edition (2000) at page 1031.  Thus, the medical evidence shows that a small lipoma is on the left breast.  Element (1) is also satisfied by the small lipoma.

With regard to element (2), there is no evidence that the Veteran had either squamous cell carcinoma or lipomas during service.  Indeed, the VA examiner reported that the Veteran first detected squamous cell carcinoma in 2005, more than 30 years after the Veteran was discharged from active duty.  The Veteran has stated that he had lipomas in 1975 or about two years after his active duty service discharge.  The Board observes that the Veteran, though a lay witness, is competent to testify about growths he observed such as lipomas.  Assuming the Veteran's testimony to be accurate, the lipomas did not arise within a year of his discharge from service.  For those reasons, the Board finds that element (2) is not met on a direct basis.

With regard to element (2) and the presumption of exposure to herbicides provided by 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(6)(iii) (2010), the Board finds that the Veteran is entitled to the presumption that he was exposed to herbicides during his service in Vietnam.  Element (2) is satisfied by that presumption.

With regard to element (3) and direct service connection, there is no medical evidence that the Veteran's squamous cell carcinoma or lipomas are related to his active duty service.  To the extent that the Veteran's testimony or statements can be construed to be evidence of such a nexus, the Board finds that there is no evidence in the record that the Veteran has the education, experience or training to make such a medical determination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

With regard to element (3) and a presumption of exposure to herbicides, as stated in the law and regulations above, the Secretary of Veterans Affairs has specifically found, based on a review of the medical literature by the National Academy of Science, that there is no association between exposure to herbicides and squamous cell carcinoma.  In addition, benign lipomas are not listed as a disorder that has been found to be related to exposure to herbicides.  38 C.F.R. § 3.309(e).  The only contrary evidence in the record is the Veteran's testimony that a VA physician told him that the lipomas may be caused by exposure to Agent Orange.  See hearing transcript at page 27.  The Board finds that his testimony does not amount to medical testimony because he is not competent to provide medical testimony and because his statement is merely his recollection of what a physician told him.  The Court has held that a Veteran's account of what health care providers purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  For those reasons, the Board finds that the Secretary of Veteran Affairs' findings are more probative than the statements provided by the Veteran.  Thus, the preponderance of evidence establishes that there is no relationship between either squamous cell carcinoma or benign lipomas and exposure to herbicides.  For those reasons, the Board finds that element (3) is not satisfied as to either a direct or presumptive theory of service connection.

For the reasons stated above, the Board finds that entitlement to service connection for residuals of squamous cell carcinoma is not warranted.


Additional Note

The Board has found that the Veteran is entitled to service connection for PTSD.  The Veteran has raised the issue of entitlement to Individual Unemployability (TDIU) benefits based on PTSD.  The Court has held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the determination of a disability rating will include the determination of whether the Veteran is entitled to TDIU benefits.  The issue of TDIU is not ripe at this point and is inherently intertwined with the disability rating that will be determined by the RO.  For those reasons, the Board notifies the RO of the issue.


ORDER

Entitlement to service connection for PTSD is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to service connection for residuals of squamous cell carcinoma is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


